Case 17-30673         Doc 1854      Filed 11/29/18 Entered 11/29/18 15:48:59               Desc Main
                                     Document     Page 1 of 1


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA

                                                       Jointly Administered Under
 In re:                                                Case No. 17-30673 (MER)
 Gander Mountain Company,                              Case No. 17-30673
 Overton’s, Inc.                                       Case No. 17-30675
                       Debtors.                        Chapter 11 Cases

                 ORDER EXTENDING THE CLAIMS OBJECTION BAR DATE


          This matter is before the Court on the Motion for an Order Extending the Claims Objection

Bar Date (the “Motion”), brought by the Gander Mountain Liquidating Trust (the “Trust”) and

META Advisors LLC, in its capacity as the Liquidating Trustee (the “Liquidating Trustee”).

Based on the Motion and the documents of record herein,

          IT IS ORDERED:

          1.     The Motion is granted.

          2.     The deadline for the Liquidating Trustee to object to Claims is hereby extended

through and including June 3, 2019, without prejudice to the Liquidating Trustee’s right to seek

further extensions of the Claims Objection Bar Date.

          3.     The Liquidating Trust and Liquidating Trustee are authorized to take any and all

actions that are necessary and appropriate to give effect to this Order.

          4.     This Court shall retain jurisdiction over all matters arising from or related to the

interpretation and implementation of this Order.



Dated: November 29, 2018.                      /e/ Michael E. Ridgway
                                               _________________________________________
                                               Judge Michael E. Ridgway
                                               United States Bankruptcy Judge
                                                                             NOTICE OF ELECTRONIC ENTRY AND
                                                                             FILING ORDER OR JUDGMENT
                                                                             Filed and Docket Entry made on11/29/2018
                                                   1                         Lori Vosejpka, Clerk, by JS
